Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 1 of 21




       IN THE UNITED STATES COURT OF FEDERAL CLAIMS



1.    Charles J. Adams
2.    Lesley B. Adams
3.    DeAnna D. Anderson
4.    James D. Anderson
5.    Latisha Armstrong
6.    Michael J. Bain
                                        Case No. 20-909 C
7.    Travis C. Baker
                                        (Judge David A. Tapp)
8.    Jonathan V. Banks
9.    Jennifer R. Barnes
10.   David B. Barnett
11.   Jonathan L. Beasley
12.   Michael A. Becknell
13.   Shenica F. Bingham
14.   Fredric D. Boling
15.   Cynthia L. Boyd
16.   David K. Brian
17.   Cletis R. Brown Jr.
18.   Heather L. Brown
19.   Jamie L. Brown
20.   Tony W. Buttry-Pennigton
21.   William L. Caise
22.   Michael D. Cavanaugh
23.   Andre K. Cawood
24.   Tracy K. Chaney
25.   James M. Click
26.   Ricky S. Cline
27.   Bonarges Cohen
28.   Kathryn E. Cohick
Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 2 of 21




29.   Matthew J. Cohick
30.   Crystal G. Collins
31.   Malissa Contreras
32.   Timothy N. Croxton
33.   Damien J. Crump
34.   Jason W. Cser
35.   Shawn H. Curtsinger
36.   Conan N. Dallman
37.   Christopher R. Deaton
38.   Gregory L. Deaton
39.   Dominique Demus
40.   Derrick D. Dezarn
41.   Jodi M. Dize
42.   Charles A. Douglas
43.   Candace B. Egbert
44.   Chad W. Egbert
45.   Charles L. Finley
46.   Timothy R. Finney
47.   LaChanda L. Fisher
48.   Adam M. Fitzpatrick
49.   Keith A. Frazer
50.   James T. Frisby
51.   Brent E. Fronczak
52.   Jeremy P. Gaertner
53.   Samantha M. Gahan
54.   William D. Gardner
55.   James W. Gibson
56.   Deborah L. Gill
57.   Robin Goode


                              2
Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 3 of 21




58.   Frank P. Gregor II
59.   Kameran L. Griffin
60.   Cristina A. Hackbarth
61.   Dawn M. Hadden
62.   Joseph D. Hagan
63.   Candice L. Hall
64.   Jefe W. Hamilton
65.   James E. Harper
66.   Lauren E. Harrison
67.   Brandon L. Hawkins
68.   Jennifer R. Hawkins
69.   Kelly R. Herring
70.   Robert J. Heselton
71.   Leon Hines
72.   Thomas E. Hollan
73.   Betty J. Hoskins
74.   Thomas J. Howard
75.   Wesley G. Howard
76.   Alan W. Howe
77.   Danny D. Howell
78.   Jacob S. Ison
79.   Marcella C. Ison
80.   Eric Jackson
81.   Marion E. Jackson
82.   Mika M. Johnson
83.   Keith A. Kemp
84.   Angela R. LaBauve
85.   Anthony D. Labauve
86.   John C. Lamb


                              3
Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 4 of 21




87.   Francine Lamz
88.   Joshua A. Lathery
89.   LieyhAnn LeMay
90.   Timothy G. LeMay
91.   Harvey L. Lewis
92.   Frank A. Marrs
93.   Polly Marrs
94.   Jonathan E. Massey
95.   Victoria R. Masters
96.   Seth L. McBurney
97.   Scott P. McDaniel
98.   Ketan Merchant
99.   Charles M. Mitchell
100. Arika N. Moats
101. Ronald J. Morgan
102. Richard E. Morse
103. Phillip L. Mullins
104. Emily S. Mullins-Tomlin
105. LeAsha Y. Mundy
106. Nicholas D. Napier
107. Charles B. Newman
108. Travis D. Newson
109. Angela M. Newton
110. Christopher T. Olinger
111. Ryan E. Oller
112. Dustin E. Opp
113. Kyle J. Ouimette
114. Sarah M. Overton
115. Timothy J. Paddon


                               4
Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 5 of 21




116. Cody M. Patton
117. Donald E. Phillips
118. Amy S. Powell
119. Mary T. Prater
120. Chad A. Privett
121. Colette G. Profitt
122. Robbie W. Purkett
123. Christopher A. Pustelnik
124. Phillip K. Rainwater
125. Gene A. Rayburn
126. David F. Ruggles
127. Shane P. Schneider
128. Donald R. Short
129. Heather M. Simmons
130. Jennifer S. Singleton
131. Stacy B. Singleton
132. Elbert W. Sizemore
133. Jared W. Sizemore
134. Daniel D. Smith
135. Jonathan A. Stanley
136. Roy W. Staton
137. Ralph W. Stivers
138. Bradford K. Stone
139. Angela R. Straley-Fields
140. Dusty A. Stuart
141. Gary C. Summers
142. Heather F. Summers
143. Shane R. Sword
144. Melissa K. Tackett


                                5
Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 6 of 21




145. Shane J. Taylor
146. Timothy D. Thomas II
147. Jeremy W. Thompson
148. Wade A. Thompson
149. William W. Thompson
150. Kelly L. Tolson
151. Shonna N. Trexler
152. Samantha B. Underwood
153. Benajmin J. Vandelune
154. Richard L. Vanhoose
155. Steven S. Wascher
156. David M. Waugh
157. William G. Weaver
158. Kevin A. WHallen
159. Jared M. White
160. Skyler T. White
161. David M. Whitsell
162. Christopher A. Wiggins
163. Barry M. Williams
164. John P. Williams
165. Victoria M. Williams
166. Sachiko Yagami
167. Chrystal D. Yates
168. Christen M. Young
169. Justin D. Young
170. Kimberly K. Young




 Plaintiffs,

                              6
         Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 7 of 21




          v.

   THE UNITED STATES

          Defendant.



                                FIRST AMENDED COMPLAINT


          1. The plaintiffs are current and former employees employed by the defendant United

States Government at the U.S. Department of Justice, Bureau of Prisons, at the Federal Medical

Center (“FMC”) Lexington in Lexington, Kentucky (hereinafter “FMC Lexington” or

“Institution”). Plaintiffs bring this action for a declaratory judgment, damages and other relief,

pursuant to 29 U.S.C. § 216(b), 29 U.S.C. § 1331, 28 U.S.C. § 1346(a)(2), 28 U.S.C. Sections

2201, 2202 and 1491, 28 U.S.C. § 1491, 5 U.S.C. § 5545(d), 5 U.S.C. § 5343(c)(4), 5 U.S.C. §

701 et seq., 5 U.S.C. §5596 (the Back Pay Act), and the overtime provisions of the Fair Labor

Standards Act (FLSA), 29 U.S.C. § 207, to remedy the defendant's willful and unlawful

violations of law complained of herein.
                                 JURISDICTION AND VENUE

          2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1346(a)(2), 28

U.S.C. § 1491, 28 U.S.C. § 1331, 29 U.S.C. § 216(b), 5 U.S.C. § 5545(d), 5 U.S.C. § 5343(c)(4),

5 U.S.C. §5596 and 28 U.S.C. §2501. Venue is proper pursuant to 28 U.S.C. § 1402.

                                             PARTIES

          3. Plaintiff Charles Adams is a resident of Danville, Kentucky and is currently

employed by the defendant United States of America pursuant to Title 5 of the U.S. Code. He is

currently employed as a GS-10 nurse at FMC Lexington. At various times within the last six

years, plaintiff Adams has been required to perform duties involving unusual physical hardship

and hazards within the meaning of 5 U.S.C. §5545(d).

                                                 7
         Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 8 of 21




          4. Plaintiff James Harper is a resident of Lexington, Kentucky and is currently

employed by the defendant United States of America pursuant to Title 5 of the United States

Code. He is currently employed as a Wage Grade, WS 8 Step 5 position at FMC Lexington. At

various times within the last six years, plaintiff Harper has been required to perform duties

involving unusually severe working conditions or unusually severe hazards within the meaning

of 5 U.S.C. § 5343(c)(4).

          5. The additional persons who are plaintiffs in this action also are or were employees

of the defendant at FMC Lexington. Within the last six years, each of the additional plaintiffs

has been required to perform duties involving unusual physical hardship and hazards within the

meaning of 5 U.S.C. §5545(d) and/or has been required to perform duties involving unusually

severe working conditions or unusually severe hazards within the meaning of 5 U.S.C. §

5343(c)(4).

          6. Each of the plaintiffs in this action is, or has been, an “employee” within the

meaning of Title 5 of the U.S. Code, specifically 5 U.S.C. §§ 2105, 5102, and 5342, and within

the meaning of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 203(e)(1).

          7. Each of the plaintiffs is a current or former correctional worker employed by the

United States Department of Justice, Bureau of Prisons, at FMC Lexington in Lexington,

Kentucky. They have given their written consent to be party plaintiffs in this action pursuant to
29 U.S.C. § 216(b). The consent to sue forms are attached as Exhibit A. 1 These written consent

forms set forth each plaintiff’s name and home address.

          8. The defendant, United States, is and at all material times has been, an employer

under Title 5 of the U.S. Code, specifically 5 U.S.C. §§ 5102 and 5541. The defendant

Government of the United States is, and at all material times has been, a "public agency" and


1
  To avoid burdening the docket, only the consent forms of the newly added party-plaintiffs,
whose names appear in bold in the caption, are attached hereto. Consent forms of previously
filed plaintiffs are docketed as Docket Entry 1-1.
                                                 8
         Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 9 of 21




"employer" within the meaning of the FLSA, 29 U.S.C. § 203(x) and § 203(d). Defendant

employs, or has employed, the plaintiffs and other employees in similar activities and has its

principal place of business in Washington, D.C.

                                              FACTS

          9. At all times material herein, plaintiffs have been entitled to the rights, protections,

and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

          10. At all times material herein, plaintiffs have worked in excess of the hourly levels

specified in the FLSA, 29 U.S.C. § 207. As a result, at all times material herein, plaintiffs have

been entitled to overtime compensation at a rate of not less than one and one-half times their

regular rate of pay for the hours of overtime they have worked.

          11. FMC Lexington is an administrative security federal medical center with an

adjacent minimum security satellite camp that houses more than 1,200 criminals convicted of

federal crimes, including violent offenders, drug dealers, rapists, murderers, and gang members.

          12. 5 U.S.C. § 5545(d) provides that the United States Office of Personnel

Management (“OPM”) shall establish a schedule of pay differentials for duty involving unusual

physical hardship or hazard. Pursuant to 5 U.S.C. § 5545(d), OPM has issued regulations at 5

C.F.R. §§550.901-550.907, which establish a schedule of hazardous duty pay differentials and

provide that an employee who qualifies for hazardous duty pay shall be paid the hazardous duty

pay differential for each day that the employee is exposed to hazardous duty.

          13. The schedule of hazardous duty pay differentials set forth in Appendix A to

subpart I of Part 550 of Title 5, Code of Federal Regulations, provides that agencies shall pay a

twenty five percent (25%) hazard pay differential when employees perform work with or in close

proximity to "virulent biologicals," which are defined as “materials of micro-organic nature

which when introduced into the body are likely to cause serious disease or fatality and for which

protective devices do not afford complete protection.” 5 C.F.R. § Pt. 550, Subpt. I, App. A.

                                                  9
          Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 10 of 21




           14. Pursuant to 5 U.S.C. § 5343(c)(4), OPM has issued regulations for prevailing rate

employees which provide for environmental pay differentials for duty involving unusually severe

working conditions or unusually severe hazards. See 5 C.F.R. § 532.511.

           15. The schedule of environmental differentials set forth in Appendix A to subpart E

of Part 532 of Title 5, Code of Federal Regulations, provides that agencies shall pay an eight

percent (8%) environmental differential when employees perform work with or in close

proximity to "micro-organisms which involves potential personal injury such as death, or

temporary, partial, or complete loss of faculties or ability to work due to acute, prolonged, or

chronic disease” where “the use of safety devices and equipment, medical prophylactic

procedures such as vaccines and antiserims and other safety measures do not exist or have been

developed but have not practically eliminated the potential for such personal injury” and a four

percent (4%) environmental differential when employees perform work with or in close

proximity to “micro-organisms in situations for which the nature of the work does not require the

individual to be in direct contact with primary containers of organisms pathogenic for man”

where “the use of safety devices and equipment and other safety measures have not practically

eliminated the potential for personal injury” and 5 C.F.R. § Pt. 532, Subpt. E, App. A.

           16. Within the past six years, continuing and ongoing, Plaintiffs have performed work

with or in close proximity to objects, surfaces, and/or individuals infected with the novel
coronavirus (“COVID-19”).

           17. To date, more than 280 employees and inmates of FMC Lexington have been

confirmed to be infected with COVID-19 and there have been at least six inmate Covid-19

deaths.

           18. COVID-19 is a virus which when introduced into the body is likely to cause

serious disease or fatality. The Centers for Disease Control and Prevention (“CDC”) has

determined that COVID-19 meets the definition for “severe acute respiratory syndromes” as set

                                                 10
         Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 11 of 21




forth in Executive Order 13295, as amended by Executive Orders 13375 and 13674, and,

therefore, is a “quarantinable communicable disease.” See Attachment to OPM Memorandum

No. 2020-05, Coronavirus Disease 2019 (COVID-19): Additional Guidance (March 7, 2020).

COVID-19 can cause symptoms ranging from mild illness to severe illness and death. See

Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19), Symptoms

of Coronavirus, available at: https://www.cdc.gov/coronavirus/2019-ncov/symptoms-

testing/symptoms.html (last visited July 23, 2020).

           19. More than 618,017 people worldwide, including more than 141,677 in the United

States, have died from COVID-19. See https://www.who.int/emergencies/diseases/novel-

coronavirus-2019 (July 23,2020); CDC Coronavirus Cases in the U.S., available at:

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited July 23,

2020).
           20. COVID-19 spreads “easily between people” and has been characterized

as a pandemic by the World Health Organization (“WHO”). See Centers for Disease Control and

Prevention, Coronavirus Disease 2019 (COVID-19), How COVID-19 Spreads, available at:

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (last

visited June 26, 2020).

           21. COVID-19 can be spread by touching infected objects or surfaces and by
breathing in areas where an infected person has coughed or exhaled. As the World Health

Organization explained, “The disease spreads primarily from person to person through small

droplets from the nose or mouth, which are expelled when a person with COVID-19 coughs,

sneezes, or speaks. ... These droplets can land on objects and surfaces around the person such as

tables, doorknobs and handrails.” World Health Organization, Q&A on coronaviruses (COVID-

19) (April 17, 2020), available at: https://www.who.int/news-room/q-a-detail/q-a-coronaviruses

(last visited June 26, 2020).

                                               11
           Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 12 of 21




            22. According to the World Health Organization, COVID-19 can persist on surfaces

for up to three days. World Health Organization, Q&A on coronaviruses (COVID-19) (April 17,

2020), available at: https://www.who.int/news-room/q-a-detail/q-a-coronaviruses (last visited

June 26, 2020). Accordingly, contact with an infected object or surface may present a risk of

transmission for days from the time the object or surface became infected.

            23. A person who is infected with COVID-19 may not present symptoms immediately.

Rather, there is an “incubation period” in which a person is infected but has not begun to present

symptoms. According to the World Health Organization, “[t]he time between exposure to

COVID-19 and the moment when symptoms start is commonly around five to six days but can

range from 1–14 days.” World Health Organization, Q&A on coronaviruses (COVID-19) (April

17, 2020), available at: https://www.who.int/news-room/q-a-detail/q-a-coronaviruses (last visited

June 26, 2020).

            24. An infected individual may spread COVID-19 before he or she begins to present

significant symptoms. As the World Health Organization has explained, “[m]any people with

COVID-19 experience only mild symptoms. This is particularly true in the early stages of the

disease. It is possible to catch COVID-19 from someone who has just a mild cough and does not

feel ill. Some reports have indicated that people with no symptoms can transmit the virus.”

World Health Organization, Q&A on coronaviruses (COVID-19) (April 17, 2020), available at:
https://www.who.int/news-room/q-a-detail/q-a-coronaviruses (last visited June 26, 2020).

            25. Within the past six years, through the present and continuing and ongoing,

plaintiffs and others similarly situated have performed work with or in close proximity to

objects, surfaces, and/or individuals infected with COVID-19 without sufficient protective

devices.

            26. Exposure to objects, surfaces, and/or individuals infected with COVID-19 was not

taken into account in the classification of plaintiffs’ positions.

                                                  12
        Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 13 of 21




          27. Defendant has not provided sufficient protective equipment nor measures to

practically eliminate the hazard of exposure to COVID-19 at FMC Lexington.

          28. As a result of plaintiffs’ performance of their official duties in close proximity to

objects, surfaces, and/or individuals infected with COVID-19, the plaintiffs have been exposed

to “virulent biologicals” within the meaning of subpart I of Part 550 of Title 5, Code of Federal

Regulations and hazardous micro-organisms within the meaning of subpart E of Part 532 of Title

5, Code of Federal Regulations.

          29. Defendant has not compensated plaintiffs with hazardous duty pay differential for

exposure to virulent biologicals as set forth in Appendix A to subpart I of Part 550 of Title 5,

Code of Federal Regulations or the environmental differential for exposure to hazardous

microorganisms set forth in Appendix A to subpart E of Part 532 of Title 5, Code of Federal

Regulations.

          30. Accordingly, defendant has failed to provide hazardous duty and environmental

differential pay to the plaintiffs when they work with or in close proximity to objects, surfaces,

and/or individuals infected with COVID-19 as required by 5 U.S.C. § 5545(d) and 5 U.S.C. §

5343(c)(4).

          31. Because defendant has failed to pay the plaintiffs hazardous duty pay and

environmental differentials, defendant has not included such pay when calculating the plaintiffs’
regular rates of pay for purposes of paying overtime under the FLSA.

                                             CLAIMS

                             COUNT ONE – Hazardous Duty Pay

          32. Plaintiffs re-allege and incorporate by reference herein, paragraphs 1 through and

including paragraph 31 of this Complaint.

          33. Section 5545(d) of Title 5 of the U.S. Code provides that the United States Office

of Personnel Management (OPM) shall establish a schedule of pay differentials for duty by

                                                 13
        Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 14 of 21




federal employees involving unusual physical hardship or hazard. Section 5545(d) further

provides that OPM prescribe "such minimum periods as it determines appropriate" during which

an employee who performs duty involving physical hardship or hazard is entitled to hazardous

duty pay.

            34. Pursuant to Section 5545(d) of Title 5, OPM has issued regulations at 5 C.F.R.

§§550.901-550.907 pertaining to hazardous duty pay. These regulations establish a schedule of

hazardous pay differentials and provide, inter alia, that an employee who qualifies for hazardous

duty pay shall be paid hazardous duty pay for each day that the employee is exposed to

hazardous duty or physical hardship.

            35. The schedule of hazardous duty pay differentials that OPM has established in

regulations 5 C.F.R. §§550.901-.907 provides that agencies shall pay hazardous duty pay to

employees who are exposed to virulent biologicals, such as COVID-19, to which the plaintiffs

have been exposed. They further provide that the hazardous duty pay differential which the

agency shall pay the employees equals twenty five percent (25%).

            36. During the past six years, through the present and continuing and ongoing,

plaintiffs and others similarly situated have performed work in or in close proximity to objects,

surfaces, and/or individuals infected with COVID-19 without sufficient protective devices.

            37. Although plaintiffs have been exposed to virulent biologicals during the past six
years, defendant has failed and refused, and continues to fail and refuse to pay plaintiffs the

twenty five percent (25%) pay differential for each day that the plaintiffs have been required to

work in close proximity to COVID-19. By failing and refusing to pay plaintiffs a twenty five

percent (25%) pay differential on these occasions, and continuing to fail and refuse to pay

plaintiffs for this hazardous duty, the defendant has violated, and is continuing to violate, the

provisions of Title 5 relating to hazardous duty pay at 5 U.S.C. §5545(d).

            38. As a consequence of defendant's failure and refusal to pay the plaintiffs hazardous

                                                 14
        Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 15 of 21




duty pay at all times material herein, the plaintiffs have been unlawfully deprived of hazardous

duty pay and other relief for the maximum statutory period allowed under federal law.

          39. As a result of the defendant's willful and purposeful violations of Title 5, there has

become due and owing to each of the plaintiffs various amounts which have not yet been

precisely determined. The employment and work records for each plaintiff are in the exclusive

possession, custody and control of defendant and its public agencies and the plaintiffs are unable

to state at this time the exact amounts owing to each of them. Defendant and its public agencies

are under a duty imposed by the Government Accounting Office retention schedule, the FLSA

(29 U.S.C. §211 (c)) and various statutory and regulatory provisions to maintain and preserve

payroll and other employment records with respect to plaintiffs and other employees similarly

situated from which the amounts of defendant's liability can be ascertained.

          40. Pursuant to the Back Pay Act, 5 U.S.C. § 5596, plaintiffs are entitled to recover

interest on their back pay damages for the defendant’s failure to pay them hazardous duty pay.

          41. Plaintiffs are entitled to recover attorneys’ fees and costs under, the Back Pay Act,

5 U.S.C. § 5596 as well as other applicable laws and regulations.

                       COUNT TWO – Environmental Differential Pay

          42. Plaintiffs re-allege and incorporate by reference herein, paragraphs 1 through and

including paragraph 41 of this Complaint.
          43. Pursuant to 5 U.S.C. § 5343(c)(4), OPM has issued regulations regarding wage

schedules and rates for prevailing rate employees which provide for environmental pay

differentials for duty involving unusually severe working conditions or unusually severe hazards.

See 5 C.F.R. § 532.511.

          44. The schedule of environmental differentials is contained in Appendix A to subpart

E of Part 532 of Title 5, Code of Federal Regulations. See 5 C.F.R. § 532.511(d).

          45. The schedule of environmental differentials provides that agencies shall pay an

                                                15
        Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 16 of 21




eight percent (8%) environmental differential when employees perform work with or in close

proximity to "micro-organisms which involves potential personal injury such as death, or

temporary, partial, or complete loss of faculties or ability to work due to acute, prolonged, or

chronic disease” in situations where “the use of safety devices and equipment, medical

prophylactic procedures such as vaccines and antiserims and other safety measures do not exist

or have been developed but have not practically eliminated the potential for such personal

injury” or a four percent (4%) environmental differential when employees perform work with or

in close proximity to “micro-organisms in situations for which the nature of the work does not

require the individual to be in direct contact with primary containers of organisms pathogenic for

man” where “the use of safety devices and equipment and other safety measures have not

practically eliminated the potential for personal injury.” 5 C.F.R. § Pt. 532, Subpt. E, App. A.

          46. The regulations provide that “[a]n employee entitled to an environmental

differential shall be paid an amount equal to the percentage rate authorized by the Office of

Personnel Management for the category in which the working condition or hazard falls,

multiplied by the rate for the second step of WG–10 for the appropriated fund employees and

NA–10 for the nonappropriated fund employees on the current regular non-supervisory wage

schedule for the wage area for which the differential is payable, counting one-half cent and over

as a whole cent.” 5 C.F.R. § 532.511(b)(1).
          47. An employee entitled to an environmental differential on the basis of hours in a

pay status “shall be paid for all hours in a pay status on the day on which he/she is exposed to the

situation.” 5 C.F.R. § 532.511(b)(3).

          48. During the past six years, through the present and continuing and ongoing and

continuing to the present, plaintiffs paid pursuant to the prevailing rate pay system and others

similarly situated prevailing rate employees have performed work with or in close proximity to

objects, surfaces, and/or individuals infected with COVID-19 without sufficient protective

                                                 16
           Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 17 of 21




devices.

            49. Defendant has failed, and continues to fail to pay plaintiffs the eight or four

percent environmental differential listed in Appendix A to subpart E of Part 532 of Title 5, Code

of Federal Regulations for each period when they have been exposed to COVID-19 through the

performance of their official duties.

            50. By failing to pay plaintiffs the eight or four percent environmental differential on

these occasions, and continuing to fail and refuse to pay plaintiffs for this hazardous duty, the

defendant has violated, and is continuing to violate the provisions of 5 U.S.C. § 5343(c)(4).

            51. As a consequence of defendant's failure to pay the plaintiffs environmental

differential pay, the plaintiffs have been unlawfully deprived of environmental differential pay

and other relief.

            52. As a result of the defendant's willful and purposeful violations of Title 5, there has

become due and owing to each of the plaintiffs various amounts which have not yet been

precisely determined. The employment and work records for each plaintiff are in the possession,

custody and control of the defendant and the plaintiffs are unable to state at this time the exact

amounts owing to each of them. Defendant is under a duty imposed by the Government

Accounting Office retention schedule, the FLSA (29 U.S.C. § 211(c)) and various statutory and

regulatory provisions to maintain and preserve payroll and other employment records with
respect to plaintiffs and other employees similarly situated from which the amounts of

defendant's liability can be ascertained.

            53. Pursuant to the Back Pay Act, 5 U.S.C. § 5596, plaintiffs are entitled to recover

interest on their back pay damages for the defendant’s failure to pay them environmental pay

differential.

            54. Plaintiffs are entitled to recover attorneys’ fees and costs under the Back Pay Act,

5 U.S.C. § 5596 as well as other applicable laws and regulations.

                                                   17
        Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 18 of 21




                                COUNT 3 – FLSA Regular Rate

          55. Plaintiffs incorporate by reference paragraphs 1 through 54 in their entirety and

restate them herein.

          56. Section 7(a) of the FLSA, 29 U.S.C. § 207(a), provides that overtime shall be paid

to employees for work hours in excess of 40 hours in a week at the rate of one and one-half times

an employee’s “regular rate of pay.” In addition, section 551.501 of Part 5 of the Code of Federal

Regulations, 5 CFR § 551.501, provides that federal agency employers, such as the Bureau of

Prisons, shall compensate their employees at a rate of not less than one and one-half times the

employees’ regular rate of pay for all hours of work in excess of 8 in a day and/or 40 in a

workweek.

          57. At all times material herein, during the work weeks in which plaintiffs have

worked in excess of 40 hours in a week and/or 8 hours in a day, defendant United States has

failed to properly calculate the “regular rate of pay” used to calculate FLSA overtime pay.

Defendant has violated the FLSA by failing to include hazardous duty pay and environmental

pay differential payments, owed to plaintiffs as set forth in Counts 1 and 2 above, in the regular

rate of pay at which FLSA overtime is paid. To be clear, the FLSA claim in this case is limited

exclusively to the improper calculation of the regular rate for purposes of paying FLSA overtime

caused by the failure of the agency to include hazardous duty and environmental pay differential
payments, to which the plaintiffs have been and continue to be entitled as explained in

paragraphs 1-54 herein.

          58. By failing to properly calculate the regular rate of pay for plaintiffs and other

employees similarly situated as required under law, the defendant has violated, and is continuing

to violate in a willful and intentional manner, the provisions of the FLSA. Therefore, at all times

material herein, the plaintiffs have been unlawfully deprived of overtime compensation and other

relief for the maximum statutory period allowed under federal law.

                                                18
        Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 19 of 21




          59. As a result of the defendant's willful and purposeful violations of the FLSA, there

have become due and owing to the plaintiffs an amount that has not yet been precisely

determined. The employment and work records for the plaintiffs are in the exclusive possession,

custody and control of defendant and its public agencies and the plaintiffs are unable to state at

this time the exact amount owing to them. Defendant and its public agencies are under a duty

imposed by the Government Accounting Office retention schedule, the FLSA (29 U.S.C. §211

(c)) and various statutory and regulatory provisions to maintain and preserve payroll and other

employment records with respect to the plaintiffs and other employees similarly situated from

which the amount of defendant's liability can be ascertained.

          60. Pursuant to 29 U.S.C. § 216(b), plaintiffs are entitled to recover liquidated

damages in an amount equal to their back pay damages for the Defendant’s failure to pay

overtime compensation.

          61.Pursuant to the Back Pay Act, 5 U.S.C. § 5596, plaintiffs are entitled to recover

interest on their back pay damages for the defendant’s failure to pay them overtime

compensation.

          62. Plaintiffs are entitled to recover attorneys’ fees and costs under 29 U.S.C. §

216(b), the Back Pay Act, 5 U.S.C. § 5596 as well as other applicable laws and regulations.




                                                 19
         Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 20 of 21




                                       PRAYER FOR RELIEF

           WHEREFORE, the plaintiffs, on their own behalf and on behalf of others similarly

situated, pray that this Court:

           (a) Enter judgment declaring that the defendant has willfully and wrongfully violated

its statutory obligations, and deprived each of the plaintiffs of their rights;

           (b) Order a complete and accurate accounting of all the compensation to which the

plaintiffs are entitled;

           (c) Award each plaintiff monetary damages, including liquidated damages equal to

their unpaid compensation, plus interest;

           (d) Award plaintiffs their reasonable attorneys' fees to be paid by the defendant, and

the costs and disbursements of this action; and

           (e) Grant such other relief as may be just and proper.




                                                   Respectfully submitted,

Dated: June 2, 2021                                /s/ David Ricksecker_________
                                                   David Ricksecker
                                                   MCGILLIVARY STEELE ELKIN LLP
                                                   1101 Vermont Avenue, N.W.
                                                   Suite 1000
                                                   Washington, D.C. 20005
                                                   (202) 833-8855
                                                   dr@mselaborlaw.com

                                                   Attorney of Record for Plaintiffs




                                                  20
        Case 1:20-cv-00909-DAT Document 31 Filed 06/02/21 Page 21 of 21




                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that a copy of the foregoing document and

accompanying exhibit have been filed via the Court’s ECF filing system on June 2, 2021, which

sent a copy to the following counsel of record:

       Eric Laufgraben
       Senior Trial Counsel
       Commercial Litigation Branch
       Civil Division
       United States Department of Justice
       P.O. Box 480
       Ben Franklin Station
       Washington, DC 20044

                                                         /s/ David Ricksecker
                                                         David Ricksecker




                                                  21
